—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered July 27, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
By failing to object, or by making only generalized objections, or by failing to request further relief after objections were sustained, defendant has failed to preserve his current claims regarding various comments made by the prosecutor in summation, and we decline to review them in the interest of justice. Were we to review them, we would find that the chai*78lenged comments were generally based on the evidence and responsive to defendant’s comments or the defense summation (see, People v Overlee, 236 AD2d 133), and that there was no pattern of inflammatory remarks or egregious conduct warranting reversal (see, People v D’Allesandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
Defendant’s remaining contentions are unpreserved and without merit. Concur — Ellerin, J. P., Nardelli, Rubin, Andrias and Saxe, JJ.